      4:19-cv-02087-SAL          Date Filed 04/29/20     Entry Number 36       Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

 Danny Group, LLC, Elmadani M. Karam,             )   Civil Action No. 4:19-cv-02087-SAL
 Mohammed Karam, Blazian Promotions &             )
 Company, LLC, Hector Melendez and                )
 Natalie Trota-Litsey,                            )
                                                  )     CONSENT ORDER COMPELLING
                                    Plaintiffs,   )
                                                  )                   RESPONSES
                 vs.                              )
                                                  )
 City of Myrtle Beach, Myrtle Beach               )
 Downtown Redevelopment Corporation,              )
 David Sebok, and John Pederson,                  )
                                                  )
                                  Defendants.     )

    This matter came before the Court on

                                                                      filed January 14, 2020. [ECF

No. 22.] The parties have resolved the motion and consented to the relief requested by MB DRC

as set out in this Order.

    On September 13, 2019, MB DRC served discovery on Plaintiffs. After several deadline

extensions, Plaintiffs served their initial discovery responses on November 19, 2019. After

consultation, Plaintiffs served supplemental discovery responses. MB DRC contended that

P

             with Plaintiffs, MB DRC filed the present motion to compel. Thereafter, the parties

continued to consult and resolved a number of the issued raised by the motion. However, the

following discovery items remain outstanding:


        Plaintiff Trota-                       the year 2018;
        Plaintiff Blazian Promotions tax returns for the years 2014
      4:19-cv-02087-SAL         Date Filed 04/29/20     Entry Number 36        Page 2 of 3




                                                                            and
                                                    claimed damages.

The Plaintiffs agree that these remaining discovery items should be produced and have consented

to the following relief requested by MB DRC in order to resolve the motion to compel:

       Plaintiffs Melendez, Trota-Litsey, Blazian Promotions, Elmadani Karam, and Mohammed
       Karam shall each accurately complete and execute IRS Form 4506 authorizing MB DRC
       to obtain copies of each of the P                                                  and shall
       return the completed forms to counsel for MB DRC within ten (10) days of the date of this
       Order;
       Plaintiffs Melendez, Trota-Litsey, Blazian Promotions, Elmadani Karam, and Mohammed
       Karam shall each accurately complete, execute, and submit IRS Form 4506-T to obtain
       copies of each of the P                         for the years 2014      within ten (10) days
       of the date of this Order and shall forward copies of the tax transcripts to counsel for MB
       DRC within ten (10) days of receipt of same from the IRS;
       Plaintiff Melendez shall serve supplemental discovery responses setting forth an itemized
       statement of his claimed damages within ten (10) days of the date of this Order; and
       Failure by any Plaintiff to comply with the requirements above shall result in the dismissal
       of that P                      prejudice, in accordance with Fed. R. Civ. P. 37(b)(2)(A)(v).




       orders the following relief:

       (a)    Plaintiffs Melendez, Trota-Litsey, Blazian Promotions, Elmadani Karam, and
              Mohammed Karam shall each accurately complete and execute IRS Form 4506
              authorizing MB DRC to obtain copies of each of the P
                     2014         and shall return the completed forms to counsel for MB DRC
              within ten (10) days of the date of this Order;
       (b)    Plaintiffs Melendez, Trota-Litsey, Blazian Promotions, Elmadani Karam, and
              Mohammed Karam shall each accurately complete, execute, and submit IRS Form
              4506-T to obtain copies of each of the P
                     within ten (10) days of the date of this Order and shall forward copies of the
              tax transcripts to counsel for MB DRC within ten (10) days of receipt of same from
              the IRS;
       (c)    Plaintiff Melendez shall serve supplemental discovery responses setting forth an
              itemized statement of his claimed damages within ten (10) days of the date of this
              Order; and
       (d)    Failure by any Plaintiff to comply with the requirements above shall result in the
              dismissal of that P
                 37(b)(2)(A)(v).


                                                2
       4:19-cv-02087-SAL     Date Filed 04/29/20    Entry Number 36    Page 3 of 3




IT IS SO ORDERED.



                                          /s/Sherri A. Lydon___________________________
                                          The Hon. Sherri A. Lydon
Dated: April 29, 2020                     U.S. District Judge


WE SO CONSENT!

Plaintiff(s)                                    Defendant(s)



 s/TUCKER S. PLAYER                              s/ANDREW M. CONNOR
 Tucker S. Player (D.S.C. Bar No. 7512)          Andrew M. Connor (D.S.C. Bar No. 11191)
 PLAYER LAW FIRM, LLC                            NELSON MULLINS RILEY & SCARBOROUGH
 P.O. Box 21005                                  Post Office Box 1806
 Columbia, South Carolina 29221                  Charleston SC 29402-1806
 Telephone: (803) 772-8008                       Telephone:    (843) 853-5200
 E-mail:    tucker@playerlawfirm.com             E-mail: andrew.connor@nelsonmullins.com

 ATTORNEYS FOR PLAINTIFF                         ATTORNEYS FOR DEFENDANTS


Dated: April 28, 2020




                                            3
